Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/22/2021 has been entered. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-9, 15, 17-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolfe (US 2014/0051352 A1), and further in view of An (US 2008/0279047 A1) and Shinagawa (US 2017/0257245 A1).
Regarding claim 1, Wolfe teaches an underwater acoustic communication system comprising:
a. a communication unit comprising one or more [acoustic] transducers to transform underwater [acoustic] signals received through a water communication channel to radio frequency 
b. a processing unit in communication with the audio interface, the processing unit operable to encode packets as audio signals for transmission to the audio interface and to reconstruct packets from audio signals received from the audio interface [0072 high speed downlink packet access; 
Wolfe teaches an acoustic transceiver, but does not explicitly teach … and yet An teaches an ultrasonic transducer [0046 “underwater wireless…acoustic modem…”; abstract “An underwater wireless communication system and method includes a sensor node for transforming measured underwater data into ultrasound signals, and transmitting the transformed ultrasound signals and receiving other ultrasound signals.”; 0020-0021 “The first data transceiver 220 transmits data by using a radio frequency (RF) signal to the ground or receives a control signal from the ground. … gateway node…The second data transceiver 230 includes a data transmitter 233 and a data receiver 235. The data transmitter 233 transforms the measurement data and the location data into the ultrasound signal, and the data receiver 235 receives the emitted ultrasound signal to obtain the measurement data and location data from the ultrasound signal. Alternatively, the second data transceiver 230 may be integrated into the sink node 120 or the gateway node 130.”].

Wolfe does not explicitly teach … and yet Shinagawa teaches wherein the processing unit comprises a physical layer operative in a reception chain to convert an incoming audio signal from the communication unit via the audio interface to a physical layer frame [0028 fig. 11 is a flowchart explaining reception processing of a receiver; 0033 SC PHY preamble is known to be physical layer in IEEE 802.11ad], and including a module operative to detect an incoming packet from the audio interface using a detection scheme [0003 The device on the reception side performs frame synchronization by detecting the known signal for synchronization and thereby acquires the transmission data stored in the frames.; 0060 various data such as audio visual (AV) data is processed], the detection scheme comprising searching for a marker sequence within a preamble of a physical layer frame by [abstract frame having a preamble including a frame detection signal sequence formed by a repetition of a known signal sequence known correlation sequence and cross-correlation between a received signal sequence and the frame synchronization signal sequence, and ensures synchronization of the frame while regarding predetermined time when a value more than or equal to a threshold value or a maximum value is obtained. The present technology can be applied to a device that transmits and receives data.]:
searching for a cross-correlation value V greater than a predetermined threshold Ɵc, within a correlation period T [0006 Frame synchronization is performed by calculating cross -correlation between a received signal sequence and a known signal sequence and specifying a position where 
if V greater than the predetermined threshold Ɵc, is found, searching for a maximum correlation value V* within the correlation period [0013 synchronization of the frame is ensured by a synchronization unit while the predetermined time when a value more than or equal to a threshold value or a maximum value is obtained as a result of the convolution arithmetic operation is regarded as reception time of a last signal sequence that forms the frame synchronization signal sequence], and
determining an identified block and a sample index within the identified block that corresponds to the maximum correlation value V* [abstract frame having a preamble; 0004 header includes frame attribute information such as a transmission method and an address].
It would have been obvious to combine the underwater networking as taught by Wolfe, with maximum cross-correlation picked from among peaks as taught by Shinagawa so that the received signal may be recognized from among a corrupted transmission by using knowledge of the similarity to the known transmission sequence (modulation/coded) and further time aligned based on frames.
Regarding claim 6, Wolfe as modified by Shinagawa also teaches the system of claim 1, wherein the processing unit comprises a physical layer operative in a transmission chain to construct one or more physical layer frames and to convert the one or more physical layer frames into an audio track for transmission via the audio interface to the communication unit [Wolfe: 0098 “By way of example a system of the present invention can include an acoustic modem and an 
Regarding claim 7, Wolfe as modified also teaches the system of claim 6, wherein the physical layer is operative to encode an outgoing signal with an orthogonal frequency division multiplexing (OFDM) scheme in the physical layer frame [Wolfe: 0090-0091 “The modulation scheme may be based on orthogonal frequency division multiplexing (OFDM).”; Shinagawa: fig. 1 shows transmitter #1; 0033 SC PHY preamble is known to be physical layer in IEEE 802.11ad].
Regarding claim 8, Wolfe as modified also teaches the system of claim 6, wherein the processing unit is operative to encode sampled signals using an analog to digital converter to construct an audio track from the physical layer frame to be played by the audio interface [0038 “Each mobile device and communications system uses a communications transceiver 10 that has a transmitter 12, a receiver 14 and a processor 16 which can be connected to an analogue or digital data interface (not shown), as illustrated in FIG. 1”; 0040 “FIG. 3 illustrates an example of a transmitter 12 for use in the transceiver 10 of FIG. 1. This has a data interface 22 that is connected to each of a processor 24 and a modulator 26. The modulator 26 is provided to encode data onto a carrier wave.”].
Regarding claim 9, Wolfe as modified by Shinagawa also teaches the system of claim 1, wherein the processing unit is operative to construct a physical layer frame by encoding bits to symbols [0092 “This involves the use of guard bands between symbols, so that signals resulting from multiple paths do not interfere with adjacent symbols. This is possible because the symbol rates required on each frequency are low compared to the overall data rate of the system.”], 
Regarding claim 15, Wolfe also teaches the system of claim 1, wherein the audio interface includes a microphone channel to receive data from the ultrasonic transducer, a channel to transmit data to the ultrasonic transducer, and a channel in communication with a switch [0062 “In this 
Regarding claim 17, Wolfe as modified by An also teaches the system of claim 1, wherein the communication unit includes a power amplifier in a transmission chain between the audio interface and the one or more ultrasonic transducers [0040 “transmit amplifier 30, which is connected to the underwater…”], and a pre-amplifier in a reception chain between the audio interface and the one or more ultrasonic transducers [0041-0042 “receiver amplifier”; An teaches 0041 “ultrasound transmitter…amplified data signal…ultrasound receiver 410 receives the ultrasound signal emitted from another sensor node and outputs it to the second amplifier 420.”].
Regarding claim 18, Wolfe as modified by An also teaches the system of claim 1, wherein the one or more ultrasonic transducers have an operational frequency range between 1 Hz and 200 kHz [0062 “The transmission protocol used could be point-to-point or broadcast, depending on the application. In practice, the speech compression algorithms used to reduce bandwidth and carrier frequency significantly increases the range of reception for underwater communications. In this case the carrier frequency could typically be in the range 1-100 kHz, for example 30 kHz”; An teaches 0041 “The ultrasound transmitter 330 may be implemented, for example, to operate with a frequency (40 KHZ) generated by the frequency generator 310.”].
Regarding claim 19, Wolfe also teaches the system of claim 1, wherein the electronic device is a smartphone, a laptop computer, a tablet computer, a mobile device, a hand-held device, 
Regarding claim 20, Wolfe also teaches the system of claim 1, wherein the audio interface is an auxiliary interface of the electronic device [0003 mobile device with an underwater communications system; 0038 “a processor 16 which can be connected to an analogue or digital data interface…”].
Regarding claim 21, Wolfe also teaches an electronic device, comprising the underwater acoustic communication system of claim 1 [0003; 0038].
Regarding claim 22, Wolfe as modified by An also teaches a method of transmitting underwater acoustic signals to and from an underwater electronic device, comprising: providing the underwater acoustic communication system of claim 1; sending or receiving an underwater ultrasonic acoustic signal to or from the electronic device through a water communication channel [title: mobile device with an underwater communications system and method; 0038; 0057; ultrasonic transmitter/receiver is explicitly taught by An].

Claims 2-5, 11, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolfe (US 2014/0051352 A1), An (US 2008/0279047 A1), and Shinagawa (US 20170257245 A1), and further in view of Zheng (2011, NAMS: networked acoustic modem; listed Peng).
Regarding claim 2, Wolfe does not explicitly teach … and yet Zheng teaches the system of claim 1, wherein the processing unit includes a protocol stack comprising a plurality of layers through which the packets are transmitted to enable ultrasonic communication to and from the communication unit [sec. I. Introduction “acoustic modem… MAC layer, provide robust and efficient routing mechanisms at the network layer and assure reliable end-to-end data transfer on the transport layer”].
It would have been obvious to combine the acoustic modem of Wolfe with the network stack as taught by Zheng so that a familiar Ethernet protocol may be used which is compatible with other network architectures (e.g., when network is a bridge or repeater between other types of networks).
Regarding claim 3, Wolfe as modified by Zheng teaches the system of claim 2, wherein the protocol stack includes a physical layer, a medium access control layer, and an application layer [sec. I. Introduction acoustic modem [i.e., physical]… MAC layer, provide robust and efficient routing mechanisms at the network layer and assure reliable end-to-end data transfer on the transport layer].
Regarding claims 4 and 14, Wolfe as modified by Zheng teaches the system of claim 3, wherein the application layer is operative to encapsulate a payload into a byte stream, the payload selected from a text file, a data file, an audio file, a sound file, an image file, a graphic file, a photographic file, and a video file [see Wolfe 0066 “In this case the carrier frequency would typically be in the range 100-200 kHz, for example 130 kHz for monochrome ¼ VGA 0.5 frames/s using mpeg4 compression.”, 0044 “This in turn allows communication over greater transmission distances, thereby significantly alleviating the difficulty of communication through water. Digital representation of audio and or video”; see Zheng Sec. C aqua-net “file transfer program”; claim 
Regarding claim 5, Wolfe as modified by Zheng teaches the system of claim 3, wherein the medium access control layer is operative to implement a data transmission protocol between the electronic device and a further electronic device [sec. IV. Preliminary results “We tested a medium access control (MAC) protocol, UWAloha, in order to study the performance of NAMS for underwater networks. Preliminary results are presented and discussed in this section…four OFDM modems…”].
Regarding claim 11, Wolfe as modified by Zheng teaches the system of claim 10, wherein the physical layer is operative to convert the audio signal into one or more physical layer blocks and store each block in memory with an identification to enable each physical layer block to be accessible upon request [sec. c “The physical wrapper, developed for a particular acoustic modem, will be the “gateway” between the protocol stack and the acoustic modem. It will either create a physical layer frame based on the information in a PDU, or generate a PDU from a received physical layer frame. … data transfer scheme…file transfer program”].
It would have been obvious to combine the acoustic modem of Wolfe, with the physical wrapper of Zheng so that files (with identification – i.e., file names) may be transported in the aquatic network.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolfe (US 2014/0051352 A1), An (US 2008/0279047 A1), and Shinagawa (US 20170257245 A1) as applied to claim 1 above, and further in view of Popescu (US 2005/0102419 A1).
Regarding claim 13, Wolfe does not explicitly teach … and yet Popescu teaches the system of claim 1, wherein the physical layer is further operative to: determine a start block, a start index within the start block, an end block, and an end index within the end block for an identified physical layer frame; and provide a byte array comprising samples between the start index and the end index to a module requesting the physical layer frame [abstract “physical layer transceiver”; 0003 “communication links to carry payload data”; 0010 “physical layer interface”; 0228 “When the end of the Link Monitoring Data Frame 302 is reached, a Q-Stop block 410 is expected, bearing the same Function code 516 having the index value "x" as the previously received Q-Start block 406.”; 0115 “bytes”].
It would have been obvious to combine the acoustic modem of Wolfe, with the start/end blocks with an end index as taught by Popescu so that packets that are received out of order may still be reconstructed based on receipt of duplicate index 

Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolfe (US 2014/0051352 A1), An (US 2008/0279047 A1), and Shinagawa (US 20170257245 A1) as applied to claim 1 above, and further in view of Massa (US 3928777 A).
Regarding claim 16, Wolfe does not explicitly teach … and yet Massa teaches the system of claim 1, wherein the ultrasonic transducer has a directional beam pattern or is omnidirectional in a plane [col. 4:35-45 “If the transducer employs a ceramic disc 4 which is made of one of the common types of polarized lead-zirconate-titanate materials and if the transducer is operated at or near the planar resonant frequency mode of vibration of the disc, the beam angle of the directional radiation pattern of the transducer will be approximately 10.degree. to 12.degree. wide at the -3 dB points.”].
.

Response to Arguments
Applicant’s arguments, see pgs. 8-10, filed 2/22/2021, with respect to the rejection(s) of claim(s) 1 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Shinagawa (US 20170257245 A1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D ARMSTRONG whose telephone number is (571)270-7339.  The examiner can normally be reached on M - F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/JONATHAN D ARMSTRONG/Examiner, Art Unit 3645                                                                                                                                                                                                        

/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645